488 F.2d 976
Ronald LESTER, Plaintiff-Appellant,v.The HANOVER INSURANCE COMPANY, Defendant-Appellee.
No. 73-3424 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 25, 1974.

Ronald Lester, pro se.
James W. Dorsey, Atlanta, Ga., for defendant-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
On this appeal the appellant Lester complains of the action of the district court in granting the motion for summary judgment of the appellee Hanover Insurance Company in a diversity action for alleged slander.  While summary judgment is granted sparingly and with caution, it is our conclusion that Lester has failed to demonstrate to this court that error was committed in granting the motion.  Indeed it appears that the trial judge was both patient and lenient with Lester.


2
The facts were rather fully developed during extensive discovery and the submission of affidavits.  The appellant was unable to add substance to the conclusory allegations of his complaint.  Summary judgment is appropriate if there is no genuine issue as to any material fact to be resolved.  Cf. Owens v. Diamond M Drilling Company, 487 F.2d 74 (5th Cir. 1973).


3
The judgment is affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I